DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2020.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110084403 (Yang et al).
Concerning claim 1, Yang discloses a method of forming a bonded assembly (According to Figs. 1-3), comprising:
providing a first semiconductor die comprising a first substrate (110), first semiconductor devices ([0029]), and first bonding pads (160) that are electrically connected to a respective node of the first semiconductor devices (Fig. 1);
forming a first oxidation barrier layer (300) on physically exposed surfaces of the first bonding pads ([0047]);
providing a second semiconductor die comprising a second substrate (210), second semiconductor devices ([0029]), and second bonding pads (260) that are electrically connected to a respective node of the second semiconductor devices (Fig. 1); and
bonding the second bonding pads to the first bonding pads with at least the first oxidation barrier layer located between the respective first and second bonding pads (Fig. 2 and [0047]-[0048]).
Continuing to claim 2, Yang discloses wherein: the first bonding pads are located within a first bonding dielectric layer (130); the second bonding pads are located within a second bonding dielectric layer (230); and the oxidation barrier layer is selectively formed on physically exposed surfaces of the first bonding pads without forming the first oxidation barrier layer on physically exposed surfaces of the first bonding dielectric layer (Fig. 2, [0040], and [0044]).
As to claim 3, Yang discloses wherein: the first bonding dielectric layer and the second bonding dielectric layer comprise silicon oxide ([0030]); and

Referring to claim 13, Yang discloses wherein each of the first bonding pads and the second bonding pads comprises a metallic material portion consisting essentially of Cu, a copper alloy including copper at an atomic concentration greater than 70 %, CoW, CoWP, CoMoP, NiW, or NiWP ([0032]).

Claim(s) 1, 2, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170062366 (Enquist).
Regarding claim 1, Enquist discloses a method of forming a bonded assembly (According to Figs. 1-7), comprising:
providing a first semiconductor die comprising a first substrate (30), first semiconductor devices ([0027]), and first bonding pads (1) that are electrically connected to a respective node of the first semiconductor devices ([0027]);
forming a first oxidation barrier layer (7) on physically exposed surfaces of the first bonding pads ([0030]);
providing a second semiconductor die comprising a second substrate (32), second semiconductor devices ([0027]), and second bonding pads (1) that are electrically connected to a respective node of the second semiconductor devices ([0027]); and
bonding the second bonding pads to the first bonding pads with at least the first oxidation barrier layer located between the respective first and second bonding pads (Fig. 7 and [0036]).
Considering claim 2, Enquist discloses wherein: the first bonding pads are located within a first bonding dielectric layer (3); the second bonding pads are located within a second 
Concerning claim 13, Enquist discloses wherein each of the first bonding pads and the second bonding pads comprises a metallic material portion consisting essentially of Cu, a copper alloy including copper at an atomic concentration greater than 70 %, CoW, CoWP, CoMoP, NiW, or NiWP ([0028]).

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200051945 (Pan et al).
As to claim 1, Pan discloses a method of forming a bonded assembly (According to Figs. 5A and 5B), comprising:
providing a first semiconductor die comprising a first substrate (302), first semiconductor devices ([0026], [0030] and [0036]), and first bonding pads (310) that are electrically connected to a respective node of the first semiconductor devices (Fig. 1);
forming a first oxidation barrier layer (314) on physically exposed surfaces of the first bonding pads (Fig. 5A);
providing a second semiconductor die comprising a second substrate (402), second semiconductor devices ([0053]), and second bonding pads (410) that are electrically connected to a respective node of the second semiconductor devices (Fig. 1); and
bonding the second bonding pads to the first bonding pads with at least the first oxidation barrier layer located between the respective first and second bonding pads (Fig. 5B and [0070]).
Pertaining to claim 14, Pan discloses wherein: one of the first semiconductor die and the second semiconductor die comprises a memory die including a three-dimensional array of memory elements ([0026], [0030] and [0036]), and
another one of the first semiconductor die and the second semiconductor die comprises a
logic die including a peripheral circuitry configured to operate the three-dimensional array of memory elements ([0053]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170062366 (Enquist) as applied to claim 1 above, and further in view of US 20140339700 (Ren et al).
Continuing to claim 4, Enquist discloses wherein the first oxidation barrier layer that has a thickness in a range from 0.3 nm to 3 nm ([0033]) and has Cu bonding pads.
Enquist does not disclose that the first oxidation barrier layer comprises a first carbon-based oxidation barrier layer and that carbon atoms at a weight percentage greater than 50 %.
Ren discloses the use of graphene as an oxidation barrier layer on Cu and that graphene has a low absorbance and a semi-metallic nature that suggests it as an ideal transparent conductor that is effective at preventing air oxidation of u at elevated temperatures ([0002]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use graphene as the first oxidation barrier layer because of its suitability for the intended purpose of acting as an oxidation barrier layer.
As to claim 5, Enquist discloses wherein the first carbon-based oxidation barrier layer includes a material selected from amorphous carbon, diamond-like carbon, graphene, and carbon nanotubes (Ren [0002]).
Referring to claim 6, Enquist discloses bonding the second bonding pads to the first bonding pads comprises performing an anneal process in which residual oxygen atoms on, or in, the first bonding pads combine with the first carbon-based oxidation barrier material ([0040]); and
the first carbon-based oxidation barrier material diffuses into the first bonding pads during the bonding ([0040]).
Regarding claim 12, Enquist discloses forming a second oxidation barrier layer (7) on physically exposed surfaces of the second bonding pads (1) without forming the second carbon-based oxidation barrier material on physically exposed surfaces of the second bonding dielectric layer (Fig. 7),

wherein the second oxidation barrier material diffuse into the first bonding pads and the second bonding pads during bonding ([0036]).
Enquist does not disclose that the second oxidation barrier layer comprises a second carbon-based oxidation barrier layer.
However, Ren discloses the use of graphene as an oxidation barrier layer on Cu and that graphene has a low absorbance and a semi-metallic nature that suggests it as an ideal transparent conductor that is effective at preventing air oxidation of u at elevated temperatures ([0002]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use graphene as the first oxidation barrier layer because of its suitability for the intended purpose of acting as an oxidation barrier layer.

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170062366 (Enquist) in view of US 20140339700 (Ren et al) as applied to claim 5 above, and further in view of US 20060128142 (Whelan et al).
Considering claims 7-11, Enquist in view of Ren discloses forming the first and second oxidation barrier layers selective to the bonding pads (Enquist Fig. 7) and wherein bonding the 
Enquist in view of Ren does not disclose wherein the first carbon-based oxidation barrier layer is formed by a selective chemical vapor deposition process that nucleates the first carbon-based oxidation barrier material on the physically exposed surfaces of the first bonding pads without nucleating the first carbon-based oxidation barrier material on the physically exposed surfaces of the first bonding dielectric layer, 
the first carbon-based oxidation barrier layer comprises a monolayer of a first self-assembly material (SAM) including an alkane compound having a first end with affinity to a material of the first bonding pads and without affinity to a material of the first bonding dielectric layer, 
the first carbon-based oxidation barrier layer is formed by a self-assembly process in which the first carbon-based oxidation barrier material is attached to the physically exposed surfaces of the first bonding pads without attachment to the physically exposed surfaces of the first bonding dielectric layer.
selectively forming a second carbon-based oxidation barrier layer comprising a second monolayer of a self-assembly material (SAM) on physically exposed surfaces of the second bonding pads without forming the second carbon- based oxidation barrier material on physically exposed surfaces of the second bonding dielectric layer, wherein the first and second carbon-based oxidation barrier layers bond to each other and function as adhesion layers.
However, Whelan discloses forming a relatively thin carbon based self-assembled material layer as a film over a Cu pad and not a surrounding dielectric in order to form a barrier layer with improved electrical and reliability characteristics ([0006], [0010], and [0043]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	02/02/21